Exhibit 10.2

THE SECURITIES REPRESENTED HEREBY (THE “WARRANTS”) WERE ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND THE WARRANTS MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
THEREOF.

Opening Transaction

 

To:   

Tesla Motors, Inc.

3500 Deer Creek Road

Palo Alto, CA 94304

   A/C:    [Insert Account Number]    From:    [         ]    Re:   
Base Issuer Warrant Transaction    Ref. No:    [Insert Reference Number]   
Date:    May [     ], 2013   

Dear Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between [            ] (“Dealer”)
and Tesla Motors, Inc. (“Issuer”). This communication constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern. For purposes of the Equity Definitions, each reference herein to a
Warrant shall be deemed to be a reference to a Call Option or an Option, as
context requires.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the 2002 ISDA Master Agreement as if Dealer and Issuer had executed an
agreement in such form on the date hereof (but without any Schedule except for
(i) the election of US Dollars (“USD”) as the Termination Currency and (ii) the
election that the “Cross Default” provisions of Section 5(a)(vi) of the
Agreement shall apply to Issuer (a) with a “Threshold Amount” of USD75 million,
(b) the phrase “or becoming capable at such time of being declared” shall be
deleted from clause (1) of such Section 5(a)(vi)), and (c) the following
language shall be added to the end thereof: “Notwithstanding the foregoing, a
default under subsection (2) hereof shall not constitute an Event of Default if
(x) the default was caused solely by error or omission of an administrative or
operational nature; (y) funds were available to enable the party to make the
payment when due; and (z) the payment is made within two Local Business Days of
such party’s receipt of written notice of its failure to pay.”



--------------------------------------------------------------------------------

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

The Transaction hereunder shall be the sole Transaction under the Agreement. If
there exists any ISDA Master Agreement between Dealer and Issuer or any
confirmation or other agreement between Dealer and Issuer pursuant to which an
ISDA Master Agreement is deemed to exist between Dealer and Issuer, then
notwithstanding anything to the contrary in such ISDA Master Agreement, such
confirmation or agreement or any other agreement to which Dealer and Issuer are
parties, the Transaction shall not be considered a Transaction under, or
otherwise governed by, such existing or deemed ISDA Master Agreement.

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

 

General Terms:

 

Trade Date:    May [    ], 2013 Effective Date:    May [    ], 2013, or such
other date as agreed between the parties, subject to Section 8(k) below.
Components:    The Transaction will be divided into individual Components, each
with the terms set forth in this Confirmation, and, in particular, with the
Number of Warrants and Expiration Date set forth in this Confirmation. The
payments and deliveries to be made upon settlement of the Transaction will be
determined separately for each Component as if each Component were a separate
Transaction under the Agreement. Warrant Style:    European Warrant Type:   
Call Seller:    Issuer Buyer:    Dealer Shares:    The Common Stock of Issuer,
par value USD0.001 (Ticker Symbol: “TSLA”). Number of Warrants:    For each
Component, as provided in Annex A to this Confirmation. Warrant Entitlement:   
One Share per Warrant Strike Price:    USD[            ] Number of Shares:    As
of any date, a number of Shares equal to the product of the Number of Warrants
and the Warrant Entitlement. Premium:    USD[            ] Premium Payment Date:
   The Effective Date

 

2



--------------------------------------------------------------------------------

Exchange:

   NASDAQ Global Select Market

Related Exchange:

   All Exchanges; provided that Section 1.26 of the Equity Definitions shall be
amended to add the words “United States” before the word “exchange” in the tenth
line of such Section. Procedures for Exercise:   

In respect of any Component:

  

Expiration Time:

   Valuation Time

Expiration Date:

   As provided in Annex A to this Confirmation (or, if such date is not a
Scheduled Trading Day, the next following Scheduled Trading Day that is not
already an Expiration Date for another Component); provided that if that date is
a Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date, the
Calculation Agent shall have the right to elect, in its reasonable discretion,
that the Final Disruption Date shall be the Expiration Date (irrespective of
whether such date is an Expiration Date in respect of any other Component for
the Transaction) and, notwithstanding anything to the contrary in this
Confirmation or the Equity Definitions, the VWAP Price for such Expiration Date
shall be the prevailing market value per Share determined by the Calculation
Agent in a commercially reasonable manner. Notwithstanding the foregoing and
anything to the contrary in the Equity Definitions, if a Market Disruption Event
occurs on any Expiration Date, the Calculation Agent may determine that such
Expiration Date is a Disrupted Day only in part, in which case the Calculation
Agent shall make reasonable adjustments to the Number of Warrants for the
relevant Component for which such day shall be the Expiration Date, shall
designate the Scheduled Trading Day determined in the manner described in the
immediately preceding sentence as the Expiration Date for the remaining Warrants
for such Component and may determine the VWAP Price based on transactions in the
Shares on such Disrupted Day taking into account the nature and duration of such
Market Disruption Event on such day. Any Scheduled Trading Day on which, as of
the date hereof, the Exchange is scheduled to close prior to its normal close of
trading shall be deemed not to be a Scheduled Trading Day; if a closure of the
Exchange prior to its normal close of trading on any Scheduled Trading Day is
scheduled following the date hereof, then such Scheduled Trading Day shall be
deemed to

 

3



--------------------------------------------------------------------------------

   be a Disrupted Day in full. Section 6.6 of the Equity Definitions shall not
apply to any Valuation Date occurring on an Expiration Date. “Final Disruption
Date” means [            ].

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby amended (A) by deleting
the words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,” in clause (ii) thereof and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.”    Section 6.3(d) of the Equity Definitions is hereby
amended by deleting the remainder of the provision following the term “Scheduled
Closing Time” in the fourth line thereof.

Regulatory Disruption:

   Any event that Dealer, in its reasonable discretion, determines makes it
appropriate, with regard to any legal, regulatory or self-regulatory
requirements or related policies and procedures generally applicable to
transactions of the type of the Transactions contemplated hereby and
consistently applied, for Dealer to refrain from or decrease any market activity
in connection with the Transaction. Dealer shall notify Issuer as soon as
reasonably practicable (but in no event later than two Scheduled Trading Days
after such Regulatory Disruption was invoked) that a Regulatory Disruption has
occurred and the Expiration Dates affected by it.

Automatic Exercise:

   Applicable; and means that the Number of Warrants for the corresponding
Expiration Date will be deemed to be automatically exercised at the Expiration
Time on such Expiration Date unless Dealer notifies Seller (by telephone or in
writing) prior to the Expiration Time on such Expiration Date that it does not
wish Automatic Exercise to occur, in which case Automatic Exercise will not
apply to such Expiration Date.

Issuer’s Telephone Number

and Telex and/or Facsimile Number

and Contact Details for purpose of

  

Giving Notice:

   As provided in Section 6(a) below. Settlement Terms:   

In respect of any Component:

  

Settlement Currency:

   USD

Settlement Method Election :

   Applicable; provided that:    (i) Issuer may elect Cash Settlement only if,
on or prior to the Settlement Method Election Date, Issuer delivers written
notice to Dealer stating that Issuer has elected that Cash Settlement apply with
respect to every Component of the Transaction;

 

4



--------------------------------------------------------------------------------

   (ii) on such notice delivery date, Issuer shall represent and warrant to
Dealer in writing that, as of such notice delivery date:    (A) none of Issuer
and its officers or directors, or any person that controls, potentially
controls, or otherwise exercises influence over, Issuer’s decision to elect Cash
Settlement is aware of any material nonpublic information regarding Issuer or
the Shares;    (B) Issuer is electing Cash Settlement in good faith and not as
part of a plan or scheme to evade compliance with the federal securities laws;
   (C) the assets of Issuer at their fair valuation exceed the liabilities of
Issuer, including contingent liabilities;    (D) the capital of Issuer is
adequate to conduct the business of Issuer;    (E) Issuer has the ability to pay
its debts and obligations as such debts mature and does not intend to, or does
not believe that it will, incur debt beyond its ability to pay as such debts
mature;    (F) Issuer would be able to purchase the Number of Shares in
compliance with the laws of Issuer’s jurisdiction or organization;    (G) Issuer
has the power to make such election and to execute and deliver any documentation
relating to such election that it is required by this Confirmation to deliver
and to perform its obligations under this Confirmation and has taken all
necessary action to authorize such election, execution, delivery and
performance;    (H) such election and performance of its obligations under this
Confirmation do not violate or conflict with any law applicable to it, any
provision of its constitutional documents, any order or judgment of any court or
other agency of government applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets; and   
(I) any transaction that Dealer makes with respect to the Shares during the
period beginning at the time that Issuer delivers notice of its Cash Settlement
election and ending at the close of business on the final day of the Settlement
Period shall be made by Dealer at Dealer’s sole discretion for Dealer’s own
account and Issuer shall not have, and shall not attempt to exercise, any
influence over how, when, whether or at what price Dealer effects such
transactions, including, without limitation, the prices paid or received by
Dealer per Share pursuant to such transactions, or whether such transactions are
made on any securities exchange or privately; and

 

5



--------------------------------------------------------------------------------

   (iii) no event of default has occurred and is continuing under any
indebtedness of the Issuer or its subsidiaries in an aggregate principal amount
of USD50 million or more.    At any time prior to making a Settlement Method
Election, Issuer may, without the consent of Dealer, amend this Confirmation by
notice to Dealer to eliminate Issuer’s right to elect Cash Settlement.

Electing Party:

   Issuer

Settlement Method Election Date:

   The tenth (10th) Scheduled Trading Day immediately preceding the scheduled
Expiration Date for the Component with the earliest scheduled Expiration Date.

Default Settlement Method:

   Net Share Settlement

Net Share Settlement:

   If applicable, on each Settlement Date, Issuer shall deliver to Dealer a
number of Shares equal to the Number of Shares to be Delivered for such
Settlement Date to the account specified by Dealer and cash in lieu of any
fractional Share valued at the Relevant Price on the Valuation Date
corresponding to such Settlement Date. If, in the reasonable opinion of Issuer
or Dealer, based on advice of counsel, for any reason, the Shares deliverable
upon Net Share Settlement would not be immediately freely transferable by Dealer
under Rule 144 under the Securities Act of 1933, as amended (the “Securities
Act”), then Dealer may elect to either (x) accept delivery of such Shares
notwithstanding any restriction on transfer or (y) have the provisions set forth
in Section 8(b) below apply.    The Number of Shares to be Delivered shall be
delivered by Issuer to Dealer no later than 12:00 noon (local time in New York
City) on the relevant Settlement Date.

Number of Shares to be Delivered:

   In respect of any Exercise Date, subject to the last sentence of Section 9.5
of the Equity Definitions, the product of (i) the number of Warrants exercised
or deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and
(iii) (A) the excess of the VWAP Price on the Valuation Date occurring in
respect of such Exercise Date over the Strike Price (or, if there is no such
excess, zero) divided by (B) such VWAP Price.

VWAP Price:

   For any Exchange Business Day, as determined by the Calculation Agent based
on the NASDAQ Volume Weighted Average Price per Share for the regular trading
session (including any extensions thereof) of the Exchange on such Exchange
Business Day (without regard to pre-open or after hours

 

6



--------------------------------------------------------------------------------

   trading outside of such regular trading session), as published by Bloomberg
at 4:15 P.M., New York City time (or 15 minutes following the end of any
extension of the regular trading session), on such Exchange Business Day, on
Bloomberg page “TSLA. Q <Equity> AQR” (or any successor thereto) (the “Nasdaq
VWAP”) (or if such published volume weighted average price is unavailable or is
manifestly incorrect, the market value of one Share on such Exchange Business
Day, as reasonably determined by the Calculation Agent using a volume weighted
method substantially similar to the method for determining the Nasdaq VWAP).

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.4, 9.8, 9.9, 9.10, 9.11 and 9.12 of the
Equity Definitions will be applicable as if “Physical Settlement” applied to the
Transaction; provided that the Representation and Agreement contained in Section
9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws that exist as a result of the fact
that Issuer is the issuer of the Shares.

Option Cash Settlement Amount :

   For any Exercise Date, the product of (i) the number of Warrants exercised or
deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and
(iii) the excess of the VWAP Price on the Valuation Date occurring in respect of
such Exercise Date over the Strike Price (or, if there is no such excess, zero).
Adjustments:   

In respect of any Component:

  

Method of Adjustment:

   Calculation Agent Adjustment; provided that in respect of an Extraordinary
Dividend, “Calculation Agent Adjustment” shall be as described in the provision
below; provided further that the parties agree that open market Share
repurchases at prevailing market price or accelerated share repurchases, forward
contracts or similar transactions (including without limitation any discount to
average VWAP prices) that are entered into at prevailing market prices and in
accordance with customary market terms for transactions of such type to
repurchase the Issuer’s Shares, in each case, with respect to a number of Shares
not to exceed 10% (measured at the time of purchase or execution) of the
outstanding Shares in any one-year period, shall not be considered Potential
Adjustment Events. For the avoidance of doubt, Calculation Agent Adjustment
(including, without limitation, in respect of Extraordinary Dividends) shall
continue to apply until the obligations of the parties (including any
obligations of Issuer pursuant to Section 8(e) below) under the Transaction have
been satisfied in full.

 

7



--------------------------------------------------------------------------------

Extraordinary Dividend:

   Any cash dividend or distribution on the Shares with an ex-dividend date
occurring on or after the Trade Date and on or prior to the Expiration Date (or,
if any Deficit Shares are owed pursuant to Section 8(e) below, such later date
on which Issuer’s obligations under this Transaction have been satisfied in
full).

Extraordinary Dividend Adjustment:

   If at any time during the period from and including the Trade Date, to and
including the Expiration Date for the Component with the latest Expiration Date
(or, if any Deficit Shares are owed pursuant to Section 8(e) below, such later
date on which Issuer’s obligations under this Transaction have been satisfied in
full), an ex-dividend date for an Extraordinary Dividend occurs or is deemed to
occur, then the Calculation Agent will make reasonable adjustments to any one or
more of the Strike Price, the Number of Warrants, the Warrant Entitlement and/or
any other variable relevant to the exercise, settlement, payment or other terms
of the Transaction as it reasonably determines appropriate to account for the
economic effect on the Transaction of such Extraordinary Dividend. Extraordinary
Events:   

New Shares:

   In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety and replaced
with “publicly quoted, traded or listed on any of The New York Stock Exchange,
The NASDAQ Global Market or The NASDAQ Global Select Market (or their respective
successors) and of an entity or person organized under the laws of the United
States, any State thereof or the District of Columbia”.

Consequences of Merger Events:

  

(a)    Share-for-Share:

   Modified Calculation Agent Adjustment

(b)    Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination)

(c)    Share-for-Combined:

   Cancellation and Payment (Calculation Agent Determination); provided that the
Calculation Agent may elect Component Adjustment for all or part of the
Transaction.

Tender Offer:

   Applicable; provided that for purposes of Section 12.3(d) of the Equity
Definitions, only in the case of a self-tender by the Issuer, references in the
definition of Tender Offer under the Equity Definitions to 10% shall be replaced
with 20%.

Consequences of Tender Offers:

  

(a)    Share-for-Share:

   Modified Calculation Agent Adjustment

(b)    Share-for-Other:

   Modified Calculation Agent Adjustment

(c)    Share-for-Combined:

   Modified Calculation Agent Adjustment

 

8



--------------------------------------------------------------------------------

Consequences of Announcement Events:

   Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event,
references to “Tender Offer” shall be replaced by references to “Announcement
Event” and references to “Tender Offer Date” shall be replaced by references to
“date of such Announcement Event”. An Announcement Event shall be an
“Extraordinary Event” for purposes of the Equity Definitions, to which Article
12 of the Equity Definitions is applicable.

Announcement Event:

   (i) The public announcement of any Merger Event or Tender Offer or the
announcement by the Issuer of any intention to enter into a Merger Event or
Tender Offer, (ii) the public announcement by Issuer of an intention to solicit
or enter into, or to explore strategic alternatives or other similar undertaking
that may include, a Merger Event or Tender Offer or (iii) any subsequent public
announcement of a change to a transaction or intention that is the subject of an
announcement of the type described in clause (i) or (ii) of this sentence
(including, without limitation, a new announcement relating to such a
transaction or intention or the announcement of a withdrawal from, or the
abandonment or discontinuation of, such a transaction or intention) (in each
case, whether such announcement is made by Issuer or a third party); provided
that, for the avoidance of doubt, the occurrence of an Announcement Event with
respect to any transaction or intention shall not preclude the occurrence of a
later Announcement Event with respect to such transaction or intention.

Announcement Date:

   The definition of “Announcement Date” in Section 12.1 of the Equity
Definitions is hereby amended by (i) replacing the words “a firm” with the word
“any” in the second and fourth lines thereof, (ii) replacing the word “leads to
the” with the words “, if completed, would lead to a” in the third and the fifth
lines thereof, (iii) replacing the words “voting shares” with the word “Shares”
in the fifth line thereof, and (iv) inserting the words “by any entity” after
the word “announcement” in the second and the fourth lines thereof.

Modified Calculation

  

Agent Adjustment:

   If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with Section
12.2(e)(i) of the Equity Definitions would result in Issuer being different from
the issuer of the Shares, then with respect to such Merger Event, as a condition
precedent to the adjustments contemplated in Section 12.2(e)(i) of the Equity
Definitions, Issuer and the issuer of the Shares shall, prior to the Merger
Date, have entered into such documentation

 

9



--------------------------------------------------------------------------------

   containing representations, warranties and agreements relating to securities
law and other issues as requested by Dealer that Dealer has determined, in its
reasonable discretion, to be reasonably necessary or appropriate to allow Dealer
to continue as a party to the Transaction, as adjusted under Section 12.2(e)(i)
of the Equity Definitions, and to preserve its hedging or hedge unwind
activities in connection with the Transaction in a manner compliant with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures generally applicable to transactions of the type of the
Transactions contemplated hereby and consistently applied to Dealer, and if such
conditions are not met or if the Calculation Agent reasonably determines that no
adjustment that it could make under Section 12.2(e)(i) of the Equity Definitions
will produce a commercially reasonable result, then the consequences set forth
in Section 12.2(e)(ii) of the Equity Definitions shall apply.

Nationalization, Insolvencyor Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange.

Additional Disruption Events:

  

(a)    Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by adding the phrase “and/or Hedge Position”
after the word “Shares” in clause (X) thereof and (iii) by immediately following
the word “Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date”; provided, further that any
determination as to whether (A) the adoption of or any change in any applicable
law or regulation (including, for the avoidance of doubt and without limitation,
(x) any tax law or (y) adoption or promulgation of new regulations authorized or
mandated by existing statute) or (B) the promulgation of or any change in the
interpretation by any court, tribunal or regulatory authority with competent
jurisdiction of any applicable law or regulation (including any action   

 

10



--------------------------------------------------------------------------------

   taken by a taxing authority), in each case, constitutes a “Change in Law”
shall be made without regard to Section 739 of the Dodd-Frank Wall Street Reform
and Consumer Protection Act of 2010 or any similar legal certainty provision in
any legislation enacted, or rule or regulation promulgated, on or after the
Trade Date.

(b)    Failure to Deliver:

   Not Applicable

(c)    Insolvency Filing:

   Applicable

(d)    Hedging Disruption:

   Applicable; provided that Section 12.9(a)(v) of the Equity Definitions is
hereby modified by inserting the following two phrases at the end of such
Section:    “For the avoidance of doubt, the term “equity price risk” shall be
deemed to include, but shall not be limited to, stock price and volatility risk.
And, for the further avoidance of doubt, the transactions or assets referred to
in phrases (A) or (B) above must be available on commercially reasonable pricing
and other terms.”

(e)    Increased Cost of Hedging:

   Applicable

(f)     Loss of Stock Borrow:

   Applicable

Maximum Stock Loan Rate:

   [    ] basis points per annum

(g)    Increased Cost of Stock Borrow:

   Applicable

Initial Stock Loan Rate:

   [    ] basis points per annum

Hedging Party:

   Dealer for all applicable Additional Disruption Events.

Determining Party:

   Dealer for all applicable Additional Disruption Events.

Non-Reliance:

   Applicable

Agreements and Acknowledgments

  

Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

3. Calculation Agent: Dealer; provided that all determinations made by the
Calculation Agent shall be made in good faith and in a commercially reasonable
manner; provided further that, upon receipt of written request from Issuer, the
Calculation Agent shall promptly provide Issuer with a written explanation
describing in reasonable detail any calculation, adjustment or determination
made by it (including any quotations, market data or information from internal
or external sources used in making such calculation, adjustment or
determination, as the case may be, but without disclosing Dealer’s proprietary
models or other information that may be proprietary or subject to contractual,
legal or regulatory obligations to not disclose such information), and shall use
commercially reasonable efforts to provide such written explanation within five
(5) Exchange Business Days from the receipt of such request.

4.

5. Account Details:

Dealer Payment Instructions:

[            ]

Account for delivery of Shares to Dealer: To be provided by Dealer

 

11



--------------------------------------------------------------------------------

Issuer Payment Instructions: To be provided by Issuer.

6. Offices:

The Office of Dealer for the Transaction is:

[            ]

The Office of Issuer for the Transaction is:

3500 Deer Creek Road, Palo Alto, CA 94304

7. Notices: For purposes of this Confirmation:

 

  (a) Address for notices or communications to Issuer:

 

To:   Tesla Motors, Inc. Attn:   [            ]   [            ] Telephone:  
[            ] Facsimile:   [            ] With a copy to:   Attn:  
[            ]   [            ] Telephone:   [            ] Facsimile:  
[            ]

 

  (b) Address for notices or communications to Dealer:

 

To:   [            ] Attn:   [            ]   [            ] Telephone:  
[            ] Facsimile:   [            ] With a copy to:   Attn:  
[            ]   [            ] Telephone:   [            ] Facsimile:  
[            ]

And email notification to the following address:

[            ]

 

12



--------------------------------------------------------------------------------

8. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Issuer represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date and as of the date of any election by Issuer of the Share
Termination Alternative under (and as defined in) Section 8(a) below, (A) none
of Issuer and its officers and directors is aware of any material nonpublic
information regarding Issuer or the Shares and (B) all reports and other
documents filed by Issuer with the Securities and Exchange Commission (“SEC”)
pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), when considered as a whole (with the more recent such reports and
documents deemed to amend inconsistent statements contained in any earlier such
reports and documents), do not contain any untrue statement of a material fact
or any omission of a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances in which they
were made, not misleading.

(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Issuer acknowledges that neither Dealer nor any of its affiliates is making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of the Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or any
successor issue statements).

(iii) Prior to the Trade Date, Issuer shall deliver to Dealer a resolution of
Issuer’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request.

(iv) Issuer is not entering into this Confirmation to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares) or
otherwise in violation of the Exchange Act.

(v) Issuer is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

(vi) On the Trade Date and the Premium Payment Date (A) the assets of Issuer at
their fair valuation exceed the liabilities of Issuer, including contingent
liabilities, (B) the capital of Issuer is adequate to conduct the business of
Issuer and (C) Issuer has the ability to pay its debts and obligations as such
debts mature and does not intend to, or does not believe that it will, incur
debt beyond its ability to pay as such debts mature.

(vii) Issuer shall not take any action to decrease the number of Available
Shares below the Capped Number (each as defined below).

(viii) The representations and warranties of Issuer set forth in Section 3 of
the Agreement and Section [    ] of the Underwriting Agreement dated as of the
Trade Date between Issuer and Dealer as the Underwriter party thereto (the
“Underwriting Agreement”) are true and correct as of the Trade Date and the
Effective Date and are hereby deemed to be repeated to Dealer as if set forth
herein.

(ix) (A) On the Trade Date, Issuer is not engaged in any “distribution,” as such
term is defined in Regulation M under the Exchange Act (“Regulation M”), other
than (A) a distribution meeting the requirements of the exceptions set forth in
sections 101(b)(10) and 102(b)(7) of Regulation M and (B) the distribution of
[    ]% Convertible Senior Notes due [    ] (the “Convertible Securities”) and
the concurrent distribution of the Shares described in the prospectus supplement
relating to the Convertible Securities.

(x) During the Settlement Period and on any other Exercise Date, neither Issuer
nor any “affiliate” or “affiliated purchaser” (each as defined in Rule 10b-18 of
the Exchange Act (“Rule 10b-18”)) shall directly or indirectly (including,
without limitation, by means of any cash-settled

 

13



--------------------------------------------------------------------------------

or other derivative instrument) purchase, offer to purchase, place any bid or
limit order that would effect a purchase of, or commence any tender offer
relating to, any Shares (or an equivalent interest, including a unit of
beneficial interest in a trust or limited partnership or a depository share) or
any security convertible into or exchangeable or exercisable for Shares, except
through Dealer.

(xi) Issuer agrees that it (A) will not during the Settlement Period make, or
permit to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act) of any Merger Transaction or potential Merger Transaction unless
such public announcement is made prior to the opening or after the close of the
regular trading session on the Exchange for the Shares; (B) shall promptly (but
in any event prior to the next opening of the regular trading session on the
Exchange) notify Dealer following any such announcement that such announcement
has been made; and (C) shall promptly (but in any event prior to the next
opening of the regular trading session on the Exchange) provide Dealer with
written notice specifying (i) Issuer’s average daily Rule 10b-18 Purchases (as
defined in Rule 10b-18) during the three full calendar months immediately
preceding the announcement date that were not effected through Dealer or its
affiliates and (ii) the number of Shares purchased pursuant to the proviso in
Rule 10b-18(b)(4) under the Exchange Act for the three full calendar months
preceding the announcement date. Such written notice shall be deemed to be a
certification by Issuer to Dealer that such information is true and correct in
all material respects. In addition, Issuer shall promptly notify Dealer
following any public announcement of such event of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders. “Merger Transaction” means any merger, acquisition or similar
transaction involving a recapitalization as contemplated by Rule
10b-18(a)(13)(iv) under the Exchange Act.

(xii) The Shares of Issuer initially issuable upon exercise of the Warrant (the
“Warrant Shares”) have been reserved for issuance by all required corporate
action of Issuer. The Warrant Shares have been duly authorized and, when
delivered against payment therefor (which may include Net Share Settlement in
lieu of cash) and otherwise as contemplated by the terms of the Warrant
following the exercise of the Warrant in accordance with the terms and
conditions of the Warrant, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

(xiii) No state or local law, rule, regulation or regulatory order in the State
of Delaware or California applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning, holding (however defined) or having
a right to acquire Shares.

(xiv) Issuer (i) is an “institutional account” as defined in FINRA Rule 4512(c),
(ii) is capable of evaluating investment risks independently, both in general
and with regard to all transactions and investment strategies involving a
security or securities, and will exercise independent judgment in evaluating the
recommendations of Dealer or its associated persons, and (iii) will notify
Dealer if any of the statements contained in clause (i) or (ii) of this
Section 8(a)(xiv) ceases to be true.

(b) Each of Dealer and Issuer agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(18) of the U.S. Commodity
Exchange Act, as amended, and is entering into the Transaction as principal (and
not as agent or in any other capacity, fiduciary or otherwise) and not for the
benefit of any third party.

(c) Each of Dealer and Issuer acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) thereof. Accordingly, Dealer
represents and warrants to Issuer that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment and its investments in and liabilities in respect
of the Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for

 

14



--------------------------------------------------------------------------------

its own account and without a view to the distribution or resale thereof,
(iv) the assignment, transfer or other disposition of the Transaction has not
been and will not be registered under the Securities Act and is restricted under
this Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.

(d) Each of Dealer and Issuer agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the United
States Code (the “Bankruptcy Code”). The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “settlement payment” within the meaning
of Section 546 of the Bankruptcy Code, and (ii) a “swap agreement,” as such term
is defined in Section 101(53B) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (B) that Dealer is entitled to the
protections afforded by, among other sections, Sections 362(b)(6), 362(b)(17),
362(b)(27), 362(o), 546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.

(e) As a condition to the effectiveness of the Transaction, Issuer shall deliver
to Dealer (i) an incumbency certificate, dated as of the Trade Date, of Issuer
in customary form and (ii) an opinion of counsel, dated as of the Trade Date and
reasonably acceptable to Dealer in form and substance, as to the due
incorporation, existence and good standing of Issuer in Delaware, its
qualifications as a foreign corporation and good standing in California, the due
authorization, execution and delivery of this Confirmation, the absence of
conflict of the execution, delivery and performance of this Confirmation with
any material agreement required to be filed as an exhibit to Issuer’s Annual
Report on Form 10-K and Issuer’s charter documents, and that the Capped Number
of Shares have been duly authorized by all necessary corporate action on the
part of Issuer and reserved for issuance and when issued and delivered in
accordance with the terms of this Confirmation would, if issued on the date of
such opinion, be validly issued, fully paid and nonassessable and free of
preemptive rights under Issuer’s certificate of incorporation and bylaws and
Delaware law.

(f) Issuer understands that notwithstanding any other relationship between
Issuer and Dealer and its affiliates, in connection with this Transaction and
any other over-the-counter derivative transactions between Issuer and Dealer or
its affiliates, Dealer or its affiliate is acting as principal and is not a
fiduciary or advisor in respect of any such transaction, including any entry,
exercise, amendment, unwind or termination thereof.

9. Other Provisions:

(a) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If at any time an Early Termination Date occurs and Issuer
would be required to make a payment pursuant to Section 6 of the Agreement or an
Extraordinary Event occurs and Issuer would be required to make a payment
pursuant to Article 12 of the Equity Definitions (a “Payment Obligation”),
Issuer shall have the right, in its sole discretion, to satisfy any such Payment
Obligation by the Share Termination Alternative (as defined below) by giving
irrevocable telephonic notice to Dealer, confirmed in writing within two
Scheduled Trading Days, no later than 9:30 A.M., New York City time, on the
Merger Date, Tender Offer Date, Announcement Date, Early Termination Date or
date of cancellation or termination in respect of an Extraordinary Event, as
applicable (“Notice of Share Termination”); provided that if Issuer does not
elect to satisfy its Payment Obligation by the Share Termination Alternative,
Dealer shall have the right, in its reasonable discretion, to elect to require
Issuer to satisfy its Payment Obligation by the Share Termination Alternative,
notwithstanding Issuer’s failure to elect or election to the contrary; and
provided further that Issuer shall not have the right to so elect (but, for the
avoidance of doubt, Dealer shall have the right to so elect) in the event of
(i) an Insolvency, a Nationalization, a Tender Offer or a

 

15



--------------------------------------------------------------------------------

Merger Event, in each case, in which the consideration or proceeds to be paid to
holders of Shares consists solely of cash or (ii) an Event of Default in which
Issuer is the Defaulting Party or a Termination Event in which Issuer is the
Affected Party, which Event of Default or Termination Event resulted from an
event or events within Issuer’s control. Upon such Notice of Share Termination,
the following provisions shall apply on the Scheduled Trading Day immediately
following the Merger Date, the Tender Offer Date, Announcement Date, Early
Termination Date or date of cancellation or termination in respect of an
Extraordinary Event, as applicable:

 

Share Termination Alternative:

Applicable and means that Issuer shall deliver to Dealer the Share Termination
Delivery Property on the date on which the Payment Obligation would otherwise be
due pursuant to Section 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions
or Section 6(d)(ii) of the Agreement, as applicable (the “Share Termination
Payment Date”), in satisfaction of the Payment Obligation.

 

Share Termination Delivery Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash in the Settlement Currency equal to the
value of such fractional security based on the values used to calculate the
Share Termination Unit Price.

 

Share Termination Unit Price:

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
reasonable discretion by commercially reasonable means and notified by the
Calculation Agent to Issuer at the time of notification of the Payment
Obligation.

 

Share Termination Delivery Unit:

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization,
Merger Event or Tender Offer, one Share or a unit consisting of the number or
amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Insolvency, Nationalization,
Merger Event or Tender Offer. If such Insolvency, Nationalization, Merger Event
or Tender Offer involves a choice of consideration to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash.

 

Failure to Deliver:

Applicable

 

Other Applicable Provisions:

If Share Termination Alternative is applicable, the provisions of Sections
9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”; provided that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that
Issuer is the issuer of any Share Termination Delivery Units (or any security
forming a part thereof). If, in the reasonable opinion of Issuer or Dealer,
based on advice of counsel, for any reason, any securities comprising the Share
Termination Delivery Units deliverable pursuant to this Section 8(a)

 

16



--------------------------------------------------------------------------------

 

would not be immediately freely transferable by Dealer under Rule 144 under the
Securities Act, then Dealer may elect to either (x) permit delivery of such
securities notwithstanding any restriction on transfer or (y) have the
provisions set forth in Section 8(b) below apply.

(b) Registration/Private Placement Procedures. (i) With respect to the
Transaction, the following provisions shall apply to the extent provided for
above opposite the caption “Net Share Settlement” in Section 2 or in paragraph
(a) of this Section 8. If so applicable, then, at the election of Issuer by
notice to Dealer within one Exchange Business Day after the relevant delivery
obligation arises, but in any event at least two Exchange Business Days prior to
the date on which such delivery obligation is due, either (A) all Shares or
Share Termination Delivery Units, as the case may be, delivered by Issuer to
Dealer shall be, at the time of such delivery, covered by an effective
registration statement of Issuer for immediate resale by Dealer (such
registration statement and the corresponding prospectus (the “Prospectus”)
(including, without limitation, any sections describing the plan of
distribution) in form and content commercially reasonably satisfactory to
Dealer) or (B) Issuer shall deliver additional Shares or Share Termination
Delivery Units, as the case may be, so that the value of such Shares or Share
Termination Delivery Units, as determined by the Calculation Agent to reflect an
appropriate liquidity discount, equals the value of the number of Shares or
Share Termination Delivery Units that would otherwise be deliverable if such
Shares or Share Termination Delivery Units were freely tradeable (without
prospectus delivery) upon receipt by Dealer (such value, the “Freely Tradeable
Value”); provided that, if requested by Dealer, Issuer shall make the election
described in this clause (B) with respect to Shares delivered on all Settlement
Dates no later than one Exchange Business Day prior to the first Exercise Date,
and the applicable procedures described below shall apply to all Shares
delivered on the Settlement Dates on an aggregate basis. (For the avoidance of
doubt, as used in this paragraph (b) only, the term “Issuer” shall mean the
issuer of the relevant securities, as the context shall require.)

(ii) If Issuer makes the election described in clause (b)(i)(A) above:

(A) Dealer (or an affiliate of Dealer designated by Dealer) shall be afforded a
reasonable opportunity to conduct a due diligence investigation with respect to
Issuer that is customary in scope for underwritten offerings of equity
securities of companies of comparable size, maturity and lines of business and
that yields results that are commercially reasonably satisfactory to Dealer or
such affiliate, as the case may be, in its discretion subject to execution by
such recipients of customary confidentiality agreements reasonably acceptable to
Issuer; and

(B) Dealer (or an affiliate of Dealer designated by Dealer) and Issuer shall
enter into an agreement (a “Registration Agreement”) on commercially reasonable
terms in connection with the public resale of such Shares or Share Termination
Delivery Units, as the case may be, by Dealer or such affiliate substantially
similar to underwriting agreements customary for underwritten offerings of
equity securities of companies of comparable size, maturity and lines of
business, in form and substance commercially reasonably satisfactory to Dealer
or such affiliate and Issuer, which Registration Agreement shall include,
without limitation, provisions substantially similar to those contained in such
underwriting agreements of companies of comparable size, maturity and lines of
business relating to the indemnification of, and contribution in connection with
the liability of, Dealer and its affiliates and Issuer, shall provide for the
payment by Issuer of all reasonable expenses in connection with such resale,
including all registration costs and all reasonable fees and expenses of counsel
for Dealer, and in connection with an underwritten offering of such Shares or
Share Termination Delivery Units shall use its commercially reasonable efforts
to provide for the delivery of accountants’ “comfort letters” to Dealer or such
affiliate in customary form and substance of companies of comparable size,
maturity and lines of business with respect to the financial statements and
certain financial information contained in or incorporated by reference into the
Prospectus.

(iii) If Issuer makes the election described in clause (b)(i)(B) above:

(A) Dealer (or an affiliate of Dealer designated by Dealer) and any potential
institutional purchaser of any such Shares or Share Termination Delivery Units,
as the case may be, from Dealer or such affiliate identified by Dealer shall be
afforded a commercially reasonable opportunity to conduct a due diligence
investigation in compliance with applicable law with

 

17



--------------------------------------------------------------------------------

respect to Issuer customary in scope for private placements of equity securities
of companies of comparable size, maturity and lines of business (including,
without limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them), subject to execution by such recipients of
customary confidentiality agreements reasonably acceptable to Issuer;

(B) Dealer (or an affiliate of Dealer designated by Dealer) and Issuer shall
enter into an agreement (a “Private Placement Agreement”) on commercially
reasonable terms in connection with the private placement of such Shares or
Share Termination Delivery Units, as the case may be, by Issuer to Dealer or
such affiliate and the private resale of such shares by Dealer or such
affiliate, substantially similar to private placement purchase agreements
customary for private placements of equity securities, in form and substance
commercially reasonably satisfactory to Dealer and Issuer, which Private
Placement Agreement shall include, without limitation, provisions substantially
similar to those contained in such private placement purchase agreements
relating to the indemnification of, and contribution in connection with the
liability of, Dealer and its affiliates and Issuer, shall provide for the
payment by Issuer of all reasonable expenses in connection with such resale,
including all reasonable fees and expenses of counsel for Dealer, shall contain
representations, warranties and agreements of Issuer reasonably necessary or
advisable to establish and maintain the availability of an exemption from the
registration requirements of the Securities Act for such resales, and shall use
commercially reasonable efforts to provide for the delivery of accountants’
“comfort letters” to Dealer or such affiliate with respect to the financial
statements and certain financial information contained in or incorporated by
reference into the offering memorandum prepared for the resale of such Shares as
are customarily requested in comfort letters covering private placements of
equity securities of companies of comparable size, maturity and lines of
business;

(C) Issuer agrees that any Shares or Share Termination Delivery Units so
delivered to Dealer, (i) may be transferred by and among Dealer and its
affiliates, and Issuer shall effect such transfer without any further action by
Dealer and (ii) after the minimum “holding period” within the meaning of Rule
144(d) under the Securities Act has elapsed with respect to such Shares or any
securities issued by Issuer comprising such Share Termination Delivery Units,
Issuer shall promptly remove, or cause the transfer agent for such Shares or
securities to remove, any legends referring to any such restrictions or
requirements from such Shares or securities upon delivery by Dealer (or such
affiliate of Dealer) to Issuer or such transfer agent of any seller’s and
broker’s representation letters customarily delivered by Dealer in connection
with resales of restricted securities pursuant to Rule 144 under the Securities
Act, without any further requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or payment of any other amount or any other action by Dealer
(or such affiliate of Dealer); and

(D) Issuer shall not take, or cause to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(a)(2) of the Securities
Act for the sale by Issuer to Dealer (or any affiliate designated by Dealer) of
the Shares or Share Termination Delivery Units, as the case may be, or the
exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the Securities Act
for resales of the Shares or Share Termination Delivery Units, as the case may
be, by Dealer (or any such affiliate of Dealer).

(c) Make-whole Shares. If Issuer makes the election described in clause (i)(B)
of paragraph (b) of this Section 8, then Dealer or its affiliates may sell
(which sale shall be made in a commercially reasonable manner) such Shares or
Share Termination Delivery Units, as the case may be, during a period (the
“Resale Period”) commencing on the Exchange Business Day following delivery of
such Shares or Share Termination Delivery Units, as the case may be, and ending
on the Exchange Business Day on which Dealer or its affiliates completes the
sale of all such Shares or Share Termination Delivery Units, as the case may be,
or a sufficient number of Shares or Share Termination Delivery Units, as the
case may be, so that the realized net proceeds of such sales exceed the Freely
Tradeable Value. If any of such delivered Shares or Share Termination Delivery
Units remain after such realized net proceeds exceed the Freely Tradeable Value,
Dealer shall return such remaining Shares or Share Termination Delivery Units to
Issuer. If the Freely Tradeable Value exceeds the realized net proceeds from
such resale, Issuer shall transfer to

 

18



--------------------------------------------------------------------------------

Dealer by the open of the regular trading session on the Exchange on the
Exchange Trading Day immediately following the last day of the Resale Period the
amount of such excess (the “Additional Amount”) in cash or in a number of
additional Shares or Share Termination Delivery Units, at the Issuer’s option,
as the case may be, (“Make-whole Shares”) in an amount that, based on the
Relevant Price on the last day of the Resale Period (as if such day was the
“Valuation Date” for purposes of computing such Relevant Price), has a dollar
value equal to the Additional Amount. The Resale Period shall continue to enable
the sale of the Make-whole Shares in the manner contemplated by this
Section 8(c). This provision shall be applied successively until the Additional
Amount is equal to zero, subject to Section 8(e).

(d) Beneficial Ownership. Notwithstanding anything to the contrary in the
Agreement or this Confirmation, in no event shall Dealer be entitled to receive,
or shall be deemed to receive, any Shares if, immediately upon giving effect to
such receipt of such Shares, (i) the “beneficial ownership” (within the meaning
of Section 13 of the Exchange Act and the rules promulgated thereunder) of
Shares by Dealer, any of its affiliates subject to aggregation with Dealer for
purposes of the “beneficial ownership” test under Section 13 of the Exchange Act
and all persons who may form a “group” (within the meaning of Rule 13d-5(b)(1)
under the Exchange Act) with Dealer with respect to “beneficial ownership” of
any Shares (collectively, “Dealer Group”) would be equal to or greater than
9.5 % or more of the outstanding Shares on the date of determination or
(ii) Dealer, Dealer Group or any person whose ownership position would be
aggregated with that of Dealer or Dealer Group (Dealer, Dealer Group or any such
person, a “Dealer Person”) under Section 203 of the Delaware General Corporation
Law or other federal, state or local law, rule, regulation or regulatory order
or organizational documents or contracts of Issuer applicable to ownership of
Shares (“Applicable Restrictions”), would own, beneficially own, constructively
own, control, hold the power to vote or otherwise meet a relevant definition of
ownership in excess of a number of Shares equal to (x) the number of Shares that
would give rise to reporting or registration obligations or other requirements
(including obtaining prior approval by a state or federal regulator) of a Dealer
Person under Applicable Restrictions and with respect to which such requirements
have not been met or the relevant approval has not been received or that would
subject a Dealer Person to restrictions (including restrictions relating to
business combinations and other designated transactions) under Applicable
Restrictions minus (y) 1.0% of the number of Shares outstanding on the date of
determination (either such condition described in clause (i) or (ii), an “Excess
Ownership Position”). If any delivery owed to Dealer hereunder is not made, in
whole or in part, as a result of this provision, Issuer’s obligation to make
such delivery shall not be extinguished and Issuer shall make such delivery as
promptly as practicable after, but in no event later than three Exchange
Business Days after, Dealer gives notice to Issuer that such delivery would not
result in the existence of an Excess Ownership Position.

(e) Limitations on Settlement by Issuer. Notwithstanding anything herein or in
the Agreement to the contrary, in no event shall Issuer be required to deliver
Shares in connection with the Transaction in excess of [insert 2 x Number of
Shares] Shares (as such number may be adjusted from time to time in accordance
with the provisions hereof resulting from actions of Issuer or events within
Issuer’s control) (the “Capped Number”). Issuer represents and warrants to
Dealer (which representation and warranty shall be deemed to be repeated on each
day that the Transaction is outstanding) that the Capped Number is equal to or
less than the number of authorized but unissued Shares of the Issuer that are
not reserved for future issuance in connection with transactions in the Shares
(other than the Transaction) on the date of the determination of the Capped
Number (such Shares, the “Available Shares”). In the event Issuer shall not have
delivered the full number of Shares otherwise deliverable as a result of this
Section 8(e) (the resulting deficit, the “Deficit Shares”), Issuer shall be
continually obligated to deliver Shares, from time to time until the full number
of Deficit Shares have been delivered pursuant to this paragraph, when, and to
the extent, that (A) Shares are repurchased, acquired or otherwise received by
Issuer or any of its subsidiaries after the Trade Date (whether or not in
exchange for cash, fair value or any other consideration), (B) authorized and
unissued Shares reserved for issuance in respect of other transactions prior to
such date which prior to the relevant date become no longer so reserved and
(C) Issuer additionally authorizes any unissued Shares that are not reserved for
other transactions (such events as set forth in clauses (A), (B) and (C) above,
collectively, the “Share Issuance Events”). Issuer shall promptly notify Dealer
of the occurrence of any of the Share Issuance Events (including the number of
Shares subject to clause (A), (B) or (C) and the corresponding number of Shares
to be delivered) and, as promptly as reasonably practicable, deliver such Shares
thereafter. Issuer shall not, until Issuer’s obligations under the Transaction
have been satisfied in full, use any Shares that become available for potential
delivery to

 

19



--------------------------------------------------------------------------------

Dealer as a result of any Share Issuance Event for the settlement or
satisfaction of any transaction or obligation other than the Transaction or
reserve any such Shares for future issuance for any purpose other than to
satisfy Issuer’s obligations to Dealer under the Transaction.

(f) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Issuer’s bankruptcy. For
the avoidance of doubt, the parties agree that the preceding sentence shall not
apply at any time other than during Issuer’s bankruptcy to any claim arising as
a result of a breach by Issuer of any of its obligations under this Confirmation
or the Agreement. For the avoidance of doubt, the parties acknowledge that the
obligations of Issuer under this Confirmation are not secured by any collateral
that would otherwise secure the obligations of Issuer herein under or pursuant
to any other agreement.

(g) Amendments to Equity Definitions. The following amendments shall be made to
the Equity Definitions:

(i) The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction, then following the announcement or
occurrence of any Potential Adjustment Event, the Calculation Agent will
determine whether such Potential Adjustment Event has a material effect on the
theoretical value of the relevant Shares or options on the Shares and, if so,
will (i) make appropriate adjustment(s), if any, to any one or more of:’ and,
the portion of such sentence immediately preceding clause (ii) thereof is hereby
amended by deleting the words “diluting or concentrative” and the words
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(provided
that, solely in the case of Sections 11.2(e)(i), (ii)(A), (iv) and (v), no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares but, for
the avoidance of doubt, solely in the case of Sections 11.2(e)(ii)(B) through
(D), (iii) (vi) and (vii) adjustments may be made to account solely for changes
in volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”; and

(ii) Sections 11.2(a) and 11.2(e)(vii) of the Equity Definitions are hereby
amended by deleting the words “diluting or concentrative” and replacing them
with “material” and adding the phrase “or options on the Shares” at the end of
the sentence;

(iii) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
(B) replacing “will lend” with “lends” in subsection (B); and (C) deleting the
phrase “neither the Non-Hedging Party nor the Lending Party lends Shares in the
amount of the Hedging Shares or” in the penultimate sentence; “Lending Party”
means a third party that is not the Issuer or an affiliate of the Issuer that
Dealer considers to be an acceptable counterparty (acting in good faith and in a
reasonable manner in light of (x) other transactions that Dealer (or its agent
or affiliate) may have entered into with such party and (y) any legal,
regulatory or self-regulatory requirements or related policies and procedures
(whether or not such requirements or related policies and procedures are imposed
by law or have been voluntarily adopted by Dealer) that apply generally to
transactions of a nature and kind similar to the transactions contemplated with
such party);

(iv) Section 12.9(b)(v) of the Equity Definitions is hereby amended by
(A) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and (B)(1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C),
(3) replacing in the penultimate sentence the words “either party” with “the
Hedging Party” and (4) deleting clause (X) in the final sentence; and

(v) Section 12.7(b) of the Equity Definitions is hereby amended by deleting the
words “(and in any event within five Exchange Business Days) by the parties
after” appearing after the words “agreed promptly” and replacing with the words
“by the parties on or prior to”.

 

20



--------------------------------------------------------------------------------

(h) Transfer and Assignment. Dealer may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, at any time
without the consent of Issuer, subject to the restrictions set forth in the
legend appearing at the top of this Confirmation; provided that, Issuer would
not, as a result of such transfer and assignment, reasonably be expected to be
required to pay the transferee on any payment date an amount under
Section 2(d)(i)(4) of the Agreement greater than an amount that Issuer would
have been required to pay to Dealer in the absence of such transfer and
assignment, and Dealer shall have caused the transferee to make such Payee Tax
Representations and to provide such tax documentation as may be reasonably
requested by Issuer to permit Issuer to determine that such transfer and
assignment complies with the first clause of this sentence. Dealer shall as soon
as reasonably practicable notify Issuer of such transfer or assignment.

(i) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Issuer and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Issuer relating to such tax treatment and tax structure.

(j) Additional Termination Events. The occurrence of any of the following shall
constitute an Additional Termination Event with respect to which the Transaction
shall be the sole Affected Transaction and Issuer shall be the sole Affected
Party and Dealer shall be the party entitled to designate an Early Termination
Date pursuant to Section 6(b) of the Agreement and to determine the amount
payable pursuant to Section 6(e) of the Agreement; provided that with respect to
any Additional Termination Event, Dealer may choose to treat part of the
Transaction as the sole Affected Transaction, and, upon the termination of the
Affected Transaction, a Transaction with terms identical to those set forth
herein except with a Number of Warrants equal to the unaffected number of
Warrants shall be treated for all purposes as the Transaction, which shall
remain in full force and effect:

(i) Dealer reasonably determines that it is advisable to terminate a portion of
the Transaction so that Dealer’s related hedging activities will comply with
applicable securities laws, rules or regulations or related policies and
procedures of Dealer (whether or not such requirements, policies or procedures
are imposed by law or have been voluntarily adopted by Dealer), or Dealer,
despite using commercially reasonable efforts, is unable or reasonably
determines that it is impractical or illegal to hedge its obligations pursuant
to this Transaction in the public market without registration under the
Securities Act or as a result of any legal, regulatory or self-regulatory
requirements;

(ii) at any time at which any Excess Ownership Position occurs, Dealer, in its
discretion, is unable to effect a transfer or assignment to a third party of the
Transaction or any other transaction between the parties after using its
commercially reasonable efforts on pricing and terms and within a time period
reasonably acceptable to Dealer such that an Excess Ownership Position no longer
exists; provided that Dealer shall treat only that portion of the Transaction as
the Affected Transaction as necessary so that such Excess Ownership Position no
longer exists;

(iii) any “person” or “group” within the meaning of Section 13(d) of the
Exchange Act, other than Issuer, its wholly owned subsidiaries or its or their
employee benefit plans, files a Schedule TO or any schedule, form or report
under the Exchange Act disclosing that such person or group has become the
direct or indirect “beneficial owner,” as defined in Rule 13d-3 under the
Exchange Act, of the common equity of Issuer representing more than 50% of the
voting power of such common equity. Notwithstanding the foregoing, any
transaction or transactions set forth in this clause (iii) shall not constitute
an Additional Termination Event if (x) at least 90% of the consideration
received or to be received by holders of the Shares (excluding cash payments for
fractional Shares or pursuant to statutory appraisal rights) in connection with
such transaction or transactions consists of shares of common stock or
depositary receipts representing common equity interests, in each case, that are
listed or quoted on any of the NASDAQ Global Select Market, NASDAQ Global Market
or New York Stock Exchange (or any of their respective successors) or will be so
listed or quoted when issued or exchanged in connection with such transaction or
transactions (these securities being referred to as “publicly traded
securities”), and (y) as a result of such transaction or transactions, the
Shares will consist of such publicly traded securities, excluding cash payments
for fractional Shares or pursuant to statutory appraisal rights;

 

21



--------------------------------------------------------------------------------

(iv) the consummation of (a) any recapitalization, reclassification or change of
the Shares (other than changes resulting from a subdivision or combination) as a
result of which the Shares would be converted into, or exchanged for, cash,
securities or other property or assets or (b) any consolidation, merger,
combination, statutory or binding share exchange or similar transaction
involving Issuer pursuant to which the Shares will be converted into cash,
securities or other property or assets; or (c) any sale, conveyance, lease or
other transfer or similar transaction in one transaction or a series of related
transactions of all or substantially all of the consolidated assets of Issuer
and its subsidiaries, taken as a whole, to any person other than one or more of
Issuer’s wholly-owned subsidiaries; provided, however, that if in any such
transaction the holders of more than 50% of the shares of Issuer’s voting stock
immediately prior to such transaction, own, directly or indirectly, more than
50% of all shares of the voting stock of the continuing or surviving person or
transferee or the parent thereof immediately after such transaction, such event
shall not constitute an Additional Termination Event under this clause (ii).
Notwithstanding the foregoing, any transaction or transactions set forth in this
clause (iv) shall not constitute an Additional Termination Event if (x) at least
90% of the consideration received or to be received by holders of the Shares,
excluding cash payments for fractional Shares or pursuant to statutory appraisal
rights, in connection with such transaction or transactions consists of shares
of common stock, depositary receipts representing common equity interests or
other certificates representing common equity interests, in each case, that are
listed or quoted on any of the New York Stock Exchange, the NASDAQ Global Select
Market or the NASDAQ Global Market (or any of their respective successors) or
will be so listed or quoted when issued or exchanged in connection with such
transaction or transactions, and (y) as a result of such transaction or
transactions, the Shares will consist of such consideration, excluding cash
payments for fractional Shares or pursuant to statutory appraisal rights;

(v) certain events of bankruptcy, insolvency, or reorganization of Issuer, any
of the significant subsidiaries of Issuer (as defined below) or any group of
subsidiaries of Issuer that in the aggregate would constitute a “significant
subsidiary.” A “significant subsidiary” is a subsidiary that is a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X promulgated by
the SEC; provided that in the case of a subsidiary that meets the criteria of
clause (3) thereof but not clause (1) or (2) thereof, such subsidiary shall not
be a “significant subsidiary” unless such subsidiary’s income from continuing
operations before income taxes, extra items and cumulative effect of changes in
accounting principles exclusive of amounts attributable to any non-controlling
interests for the last completed fiscal year prior to the date of such
determination exceeds $75 million; or

(vi) the Shares ceases to be listed or quoted on any of the NASDAQ Global Select
Market, NASDAQ Global Market or New York Stock Exchange (or any of their
respective successors).

 

22



--------------------------------------------------------------------------------

(k) Effectiveness. If, on or prior to the Effective Date, Dealer reasonably
determines that it is advisable to cancel the Transaction because of concerns
that Dealer’s related hedging activities could be viewed as not complying with
applicable securities laws, rules or regulations, the Transaction shall be
cancelled and shall not become effective, and neither party shall have any
obligation to the other party in respect of the Transaction.

(l) Extension of Settlement. Dealer may divide any Component into additional
Components and designate the Expiration Date and the Number of Warrants for each
such Component if Dealer determines, in its commercially reasonable discretion,
that such further division is necessary or advisable to preserve Dealer’s
hedging or hedge unwind activity hereunder in light of existing liquidity
conditions in the cash market or stock loan market or to enable Dealer to effect
purchases of Shares in connection with its hedging activity hereunder in a
manner that would, if Dealer were Issuer or an affiliated purchaser of Issuer,
be compliance with applicable legal, regulatory and self-regulatory requirements
or with related policies and procedures applicable to Dealer; provided that any
such extension pursuant to this clause shall not exceed [    ] Exchange Business
Days.

(m) Repurchase Notices. Issuer shall, at least five Scheduled Trading Days prior
to any day on which Issuer intends to effect any repurchase of Shares, give
Dealer a written notice of such repurchase (a “Repurchase Notice”) on such day
if, following such repurchase, the number of outstanding Shares on such day,
subject to any adjustments provided herein, is (i) less than [            ] (as
such number may be adjusted from time to time in accordance with the provisions
hereof) in the case of the first such notice or (ii) thereafter more than 1%
less than the number of Shares outstanding as of the date of the immediately
preceding Repurchase Notice. Issuer agrees to indemnify and hold harmless Dealer
and its affiliates and their respective officers, directors, employees,
affiliates, advisors, agents and controlling persons (each, an “Indemnified
Person”) from and against any and all losses (including losses relating to
Dealer’s hedging activities as a consequence of becoming, or of the risk of
becoming, a Section 16 “insider”, including without limitation, any forbearance
from hedging activities or cessation of hedging activities and any losses in
connection therewith with respect to the Transaction), claims, damages,
judgments, liabilities and reasonable expenses (including reasonable attorney’s
fees), joint or several, which an Indemnified Person actually incurs as a result
of Issuer’s failure to provide Dealer with a Repurchase Notice on the day and in
the manner specified in this paragraph. If any suit, action, proceeding
(including any governmental or regulatory investigation), claim or demand shall
be brought or asserted against the Indemnified Person as a result of Issuer’s
failure to provide Dealer with a Repurchase Notice in accordance with this
paragraph, such Indemnified Person shall promptly notify Issuer in writing, and
Issuer, upon request of the Indemnified Person, shall retain counsel reasonably
satisfactory to the Indemnified Person to represent the Indemnified Person and
any others Issuer may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Issuer shall be relieved
from liability to the extent that the Indemnified Person fails promptly to
notify Issuer of any action commenced against it in respect of which indemnity
may be sought hereunder; provided that failure to notify Issuer (x) shall not
relieve Issuer from any liability hereunder to the extent it is not materially
prejudiced as a result thereof and (y) shall not, in any event, relieve Issuer
from any liability that it may have otherwise than on account of the
Transaction. Issuer shall not be liable for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Issuer agrees to indemnify any Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Issuer shall not, without
the prior written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding contemplated by this paragraph that is in
respect of which any Indemnified Person is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Person, unless
such settlement includes an unconditional release of such Indemnified Person
from all liability on claims that are the subject matter of such proceeding on
terms reasonably satisfactory to such Indemnified Person. If the indemnification
provided for in this paragraph is unavailable to an Indemnified Person or
insufficient in respect of any losses, claims, damages or liabilities referred
to therein, then Issuer, in lieu of indemnifying such Indemnified Person
hereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any Indemnified Person at law or
in equity. The indemnity and contribution agreements contained in this paragraph
shall remain operative and in full force and effect regardless of the
termination of the Transaction.

 

23



--------------------------------------------------------------------------------

(n) No Netting and Set-off. The provisions of Section 2(c) of the Agreement
shall not apply to the Transaction. Each party waives any and all rights it may
have to set-off delivery or payment obligations it owes to the other party under
the Transaction against any delivery or payment obligations owed to it by the
other party, whether arising under the Agreement, under any other agreement
between parties hereto, by operation of law or otherwise.

(o) Delivery of Cash. For the avoidance of doubt, nothing in this Confirmation
shall be interpreted as requiring the Issuer to deliver cash in respect of the
settlement of the Transaction, except in circumstances where the required cash
settlement thereof is permitted for classification of the contract as equity by
ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity, as in
effect on the relevant Trade Date (including, without limitation, where the
Issuer so elects to deliver cash or fails timely to elect to deliver Shares or
Share Termination Delivery Property in respect of such settlement).

(p) Payments by Dealer upon Early Termination. The parties hereby agree that,
notwithstanding anything to the contrary herein, in the Definitions or in the
Agreement, following the payment of the Premium, in the event that an Early
Termination Date (whether as a result of an Event of Default or a Termination
Event) occurs or is designated with respect to the Transaction or the
Transaction is terminated or cancelled pursuant to Article 12 of the Equity
Definitions and, as a result, Dealer would owe to Issuer an amount calculated
under Section 6(e) of the Agreement or Article 12 of the Equity Definitions,
such amount shall be deemed to be zero.

(q) Illegality. The parties agree that, for the avoidance of doubt, for purposes
of Section 5(b)(i) of the Agreement, “any applicable law” shall include the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules and
regulations promulgated thereunder and any similar law or regulation, without
regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and the consequences specified in the Agreement, including without
limitation, the consequences specified in Section 6 of the Agreement, shall
apply to any Illegality arising from any such act, rule or regulation.

(r) Governing Law. THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF THE NEW
YORK GENERAL OBLIGATIONS LAW). THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN THE BOROUGH OF
MANHATTAN, IN THE CITY OF NEW YORK IN ANY SUIT OR PROCEEDING ARISING OUT OF OR
RELATING TO THE AGREEMENT, THIS CONFIRMATION OR ANY TRANSACTIONS CONTEMPLATED
HEREBY.

(s) Waiver of Right to Trial by Jury. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHTS TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT
OF OR RELATING TO THE AGREEMENT, THIS CONFIRMATION OR ANY TRANSACTIONS
CONTEMPLATED HEREBY.

(r) Amendment. This Confirmation and the Agreement may not be modified, amended
or supplemented, except in a written instrument signed by Issuer and Dealer.

(s) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

 

24



--------------------------------------------------------------------------------

Issuer hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Issuer with respect to the Transaction, by manually signing this Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
[            ], Facsimile No. [            ].

 

Yours faithfully, [                        ] By:  

 

  Name:   Title:

 

Agreed and Accepted By:

TESLA MOTORS, INC.

By:

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

Annex A

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

Component Number

 

Number of Warrants

 

Expiration Date

                                                                               
                                                                           